 Case 5:18-cv-00066-TBR Document 50 Filed 06/05/19 Page 1 of 3 PageID #: 709




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                        PADUCAH DIVISION

                                           Filed Electronically

                                   CIVIL ACTION NO.: 5:18-CV-66-TBR


 CHRISTINA TURNER, on behalf of herself,                                               PLAINTIFF,
 and all others similarly situated,

 v.

 PILLPACK, INC.                                                                       DEFENDANT.

                   AGREED ORDER TO CONTINUE STATUS CONFERENCE

         The Plaintiff, Christina Turner, and Defendant, PillPack LLC, by their respective counsel,

have agreed to continue the status conference scheduled for June 6, 2019, at 9:45 A.M. Central

Time for two weeks to allow them time to continue their discussions about the scope of

discovery and trial date, as well as possible non-judicial resolution of this case.

         In light of the Court’s May 30, 2019, Memorandum Opinion and Order ordering a trial

pursuant to 9 U.S.C. § 4, the parties met and conferred to reach an agreement regarding the scope

of discovery and in hopes of making a joint recommendation to the Court regarding a trial date.

The parties’ discussions are ongoing, and the parties have agreed to an informal exchange of

information to determine the necessary scope of discovery and in furtherance of their discussions

of possible non-judicial resolution of this matter.

         To allow the parties to continue these discussions and informal exchange of information,

and in the interests of judicial economy and efficiency, the parties have jointly stipulated to entry

of an Order cancelling the June 6, 2019, status conference and re-setting the status conference for

no earlier than June 20, 2019, and the Court otherwise being sufficiently advised:



4816-7687-8232v.5 0051461-002213
 Case 5:18-cv-00066-TBR Document 50 Filed 06/05/19 Page 2 of 3 PageID #: 710




         IT IS HEREBY ORDERED AND ADJUDGED that the Telephonic Conference set for

June 6, 2019 is cancelled. A Telephonic Conference is set on June ___, 2019 at ________

Central Time before Senior Judge Thomas B. Russell.



SEEN AND AGREED:


 /s/ Kenneth E. Payson
Kenneth E. Payson (admitted pro hac vice)
Sara A. Fairchild (admitted pro hac vice)
DAVIS WRIGHT TREMAINE LLP
920 Fifth Avenue, Suite 3300
Seattle, Washington 98104-1610
Telephone: (206) 622-3150
Fax: (206) 757-7700
kenpayson@dwt.com
sarafairchild@dwt.com

R. Kent Westberry
Bridget M. Bush
LANDRUM & SHOUSE LLP
220 W. Main St., Ste. 1900
Louisville, KY 40202-1395
Telephone: (502) 589-7616
Fax: (502) 589-2119
kwestberry@landrumshouse.com
bbush@landrumshouse.com

Attorneys for PillPack LLC


WITH CONSENT:


 /s/ Alexis M. Wood
Alexis M. Wood (CA Bar No. 270200) (admitted pro hac vice)
Kas L. Gallucci (CA Bar No. 288709) (admitted pro hac vice)
Ronald A. Marron (CA Bar No. 175650) (admitted pro hac vice)
LAW OFFICES OF RONALD A. MARRON
651 Arroyo Drive
San Diego, California 92103
Telephone: (619) 696-9006


                                              2
4816-7687-8232v.5 0051461-002213
 Case 5:18-cv-00066-TBR Document 50 Filed 06/05/19 Page 3 of 3 PageID #: 711




Fax: (619) 564-6665
alexis@consumeradvocates.com
kas@consumeradvocates.com
ron@consumeradvocates.com

Attorneys for Plaintiff




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of June, 2019, I caused the foregoing to be

electronically filed with the Clerk of the Court of the CM/ECF system which will send a notice

of electronic filing to all counsel of record.

         I further certify that I mailed the foregoing document and the notice of electronic filing

by first class mail to the following non-CM/ECF participants:

N/A

                                                            /s/ Sara A. Fairchild
                                                           Counsel for PillPack LLC




                                                   3
4816-7687-8232v.5 0051461-002213
